                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                       KNOXVILLE DIVISION

       EDGAR L. MUSE, et al.                             )
                                                         )
                                                         )           3:17-CV-00448-DCLC
                    Plaintiffs,                          )
                                                         )
             vs.                                         )
                                                         )
       BILL GIBBONS, et al.                              )
                                                         )
                    Defendants.                          )


                              MEMORANDUM OPINION AND ORDER
            Defendants Bill Gibbons, Deborah Martin, Joyce Grimes Safley, and Nina Harris

   (collectively “State Defendants”) filed a Motion to Dismiss [Doc. 96] and supporting

   memorandum [Doc. 97]. Defendants James Skeans and Campbell County, Tennessee (collectively

   “County Defendants”) filed a Motion to Dismiss [Doc. 107] and supporting memorandum [Doc.

   108]. Edgar Muse, Linda Muse, and Candi Muse (collectively “Plaintiffs”) proceeding pro se, did

   not respond. These matters are ripe for resolution.

   I.       Factual and Procedural Background

            On February 26 and 28, 2014, James Skeans (“Officer Skeans”) an officer with the sheriff’s

   office for Campbell County, Tennessee, obtained search warrants for the person and residence of

   Edgar Muse from Campbell County Criminal Court Judge Shane Sexton [Doc. 37, ¶¶ 94, 146,

   147].1 As a result of executing the search, Officer Skeans seized property belonging to Plaintiffs

   [Doc. 37, ¶ 160-61]. Officer Skeans then obtained an administrative forfeiture warrant for the



   1
          The Court notes that while Plaintiffs’ Amended Complaint states that the seizure occurred
   in 2015, the seizures in this case occurred in 2014. See [Doc. 97, pg. 1, fn 1; Doc. 54-2, Affidavit
   in Support of Forfeiture Warrant].
                                                    1

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 1 of 7 PageID #: 974
   seized property from Campbell County Circuit Judge John McAfee [Doc. 37, ¶ 157]. On May 2,

   2014, Plaintiffs filed a claim for the return of their property, and the claim was set for a hearing

   before an administrative law judge on January 6, 2015 [Doc. 37, ¶¶ 178, 203]. Plaintiffs were

   unaware that a hearing was set for that day and did not appear [Doc. 37, ¶ 205]. When Plaintiffs

   did not appear for the hearing, Nina Harris, attorney for the Department of Safety and Homeland

   Security requested default [Doc. 37, ¶ 226]. On April 8, 2015, Administrative Law Judge Joyce

   Grimes Safley entered an Initial Order of Forfeiture by Default [Doc. 37, ¶ 228; Doc. 54-1]. On

   January 5, 2016, Plaintiffs filed a motion for relief from the Order of Forfeiture pursuant to

   Tennessee Rule of Civil Procedure 60.02 [Doc. 37, ¶ 247]. ALJ Safley denied the motion, because

   she believed she lacked jurisdiction to grant Rule 60.02 relief [Doc. 37, ¶ 248].

          On April 7, 2016, Plaintiffs, represented by attorney Herb Moncier, filed this case in the

   Middle District of Tennessee [Doc. 1] and on June 27, 2016, amended their Complaint, alleging

   that their property, valued at approximately $400,000 was taken from them by default [Doc. 37, ¶

   1]. Plaintiffs claim the Tennessee forfeiture statutes generally and as applied violate the Fifth and

   Fourteenth Amendments and seek declaratory and injunctive relief pursuant to 42 U.S.C. §§ 1983

   and 1988(a), as well as attorney fees under 42 U.S.C. § 1988(b) [Doc. 37, pgs. 43-45]. On October

   10, 2017, the case was transferred to the Eastern District of Tennessee [Doc. 66]. The Court stayed

   the case to permit the state to address the case still pending in state system.

          Meanwhile, after ALJ Safley denied their Rule 60.02 motion to reconsider the Initial Order

   of Forfeiture, the Commissioner entered a Final Order of forfeiture on April 7, 2016 [Doc. 62-2,

   pgs. 6-8]. After all appeals to the Department were denied, Plaintiffs filed for judicial review of

   the ALJ’s ruling on their Rule 60.02 motion in the Chancery Court for Davidson County,

   Tennessee [Doc. 62-2]. The Chancellor found the ALJ did not lack jurisdiction to reconsider the



                                                     2

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 2 of 7 PageID #: 975
   Initial Order of Forfeiture and remanded the case back for further administrative proceedings. On

   remand, ALJ Thomas Stovall granted Plaintiffs’ Rule 60.02 motion, set aside the default judgment,

   and gave Plaintiffs a full hearing on the forfeiture of their property. After that hearing, he found

   the property was subject to forfeiture, because the money and vehicles seized were either used for

   or the result of the sale and purchase of controlled substances [Doc. 108-1, pg. 16]. Plaintiffs filed

   a Petition for Review in Knox County Circuit Court on June 12, 2020, and this case is currently

   pending. See [Doc. 99, pg. 2]. On May 22, 2020, the Court lifted the stay upon notice by the State

   Defendants that the related administrative proceedings had concluded [Docs. 90, 94].

          Defendants claim the Court lacks subject matter jurisdiction pursuant to Federal Rule of

   Civil Procedure 12(b)(1) and that Plaintiffs fail to state a claim upon which relief can be granted

   under Federal Rule of Civil Procedure 12(b)(6). As the Court must have jurisdiction to rule on

   any Rule 12(b)(6) arguments, the Court must address Defendants’ Rule 12(b)(1) arguments first.

   See Bell v. Hood, 327 U.S. 678, 682 (1946).

   II.    Legal Standard

          A motion to dismiss for lack of standing may be brought under Fed.R.Civ. P. 12(b)(1), a

   challenge to the Court’s subject-matter jurisdiction. See Lyshe v. Levy, 854 F.3d 855, 857 6th Cir.

   2017). Plaintiffs have the burden to show the Court has subject matter jurisdiction. Davis v.

   United States, 499 F.3d 590, 594 (6th Cir. 2007). The Court may look to evidence beyond the

   pleadings to resolve a Rule 12(b)(1) motion. Nichols v. Muskingum College, 318 F.3d 674, 677

   (6th Cir. 2003).

          “A motion to dismiss for lack of subject-matter jurisdiction under Federal Rule of Civil

   Procedure 12(b)(1) involves either a facial attack or a factual attack.” Global Tech, Inc. v. Yubei

   (XinXiang) Power Steering System Co., Ltd., 807 F.3d 806, 810 (6th Cir. 2015) (citations omitted).



                                                     3

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 3 of 7 PageID #: 976
   “A factual attack…is not a challenge to the sufficiency of the pleading's allegations, but a challenge

   to the factual existence of subject-matter jurisdiction.” United States v. Ritchie, 15 F.3d 592, 598

   (6th Cir. 1994). “Where the motion presents a factual attack, the allegations in the complaint are

   not afforded a presumption of truthfulness and the Court weighs the evidence to determine whether

   subject matter jurisdiction exists.” Smith v. Board of Trustees Lakeland Community College, 746

   F.Supp.2d 877, 888 (N.D. Ohio 2010). The Court may consider evidence outside of the complaint,

   such as “affidavits, documents and even a limited evidentiary hearing to resolve disputed

   jurisdictional facts.” Ohio Nat. Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990).

   III.   Analysis

          Defendants argue that the Court lacks subject matter jurisdiction, “because the claims are

   effectively an appeal of an administrative action improperly filed as an original federal claim” and

   precluded by Harris v. Younger, 401 U.S. 37 (1971). Specifically, they argue that ALJ Stovall’s

   final order provided Plaintiffs “with an adequate avenue to raise constitutional challenges and

   [Plaintiffs] took ample advantage of that avenue.” [Doc. 108, pg. 9, fn. 2].

          The Supreme Court in Younger began a policy “against federal-court interference with

   pending state judicial proceedings absent extraordinary circumstances.” Middlesex County Ethics

   Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982). This also extends to ongoing

   administrative proceedings. Middlesex County, 457 U.S. at 434-35. “Federal courts properly

   invoke Younger abstention when a proceeding satisfies three criteria: (1) the underlying

   proceedings constitute an ongoing state judicial proceeding; (2) the proceedings implicate

   important state interests; and (3) there is an adequate opportunity to raise constitutional challenges

   in the course of the underlying proceeding.” Danner v. Bd. of Prof’l Responsibility of Tennessee

   Supreme Ct., 327 F. App’x 577, 578 (6th Cir. 2009) (citations omitted).



                                                     4

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 4 of 7 PageID #: 977
            First, “when determining whether state court proceedings involving the plaintiffs are

   pending, we look to see if the state court proceeding was pending at the time the federal complaint

   was filed.” Loch v. Watkins, 337 F.3d 574, 578 (6th Cir. 2003) (citations omitted). A case remains

   pending for purposes of the Younger abstention until a litigant exhausts his state appellate

   remedies. Huffman v. Pursue, Ltd., 420 U.S. 592, 609 (1975). When Plaintiffs filed their Amended

   Complaint on June 27, 2016, Plaintiffs had also already filed for judicial review of the Rule 60.02

   motion denied by ALJ Safley in the Chancery Court for Davidson County, Tennessee. See [Doc.

   62-2].

            On April 17, 2020, the ALJ issued a Final Order on the merits of the forfeiture. Plaintiffs

   could file a Petition of Review in chancery court within 60 days of the entry of the Final Order.

   Tenn. Code Ann. § 4-5-322. Plaintiffs did just that. On June 12, 2020, they timely filed a Petition

   for Review in Knox County Circuit Court. This case is still pending in Knox County. See Edgar

   Muse v. Tennessee Department of Safety and Homeland Security, No. C-20-318020 (Knox Cnty.

   Cir. Ct, filed June 12, 2020); [Doc. 99, pg. 2].2 Therefore, the first requirement of the Younger

   doctrine has been met.

            Next, the Court must determine “whether the proceedings implicate important state

   interests, and whether there is an adequate opportunity in the state proceedings to raise a

   constitutional challenge.” Tindall v. Wayne Cnty. Friend of the Ct., 269 F.3d 533, 538 (6th Cir.

   2001). As the Supreme Court said in Juidice v. Vail,

            [T]he more vital consideration behind the Younger doctrine of nonintervention lay
            not in the fact that the state criminal process was involved but rather in the notion
            of comity, that is, a proper respect for state functions, a recognition of the fact that
            the entire country is made up of a Union of separate state governments, and a
            continuance of the belief that the National Government will fare best if the States


   2
           The next court setting in this case is April 7, 2021 at 10:00 a.m. Accessed at
   https://www.knoxcounty.org/apps/courts/circuit_dockets.php.
                                                       5

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 5 of 7 PageID #: 978
          and their institutions are left free to perform their separate functions in their separate
          ways.

   430 U.S. 327, 334 (1977) (internal citations omitted). The Sixth Circuit has found that “forfeiture

   proceedings are quasi-criminal in nature and of such a character as to warrant application of the

   Younger doctrine.” Loch, 337 F.3d at 579. In Loch, while awaiting a hearing on the forfeiture, the

   plaintiff filed suit in federal court, challenging the seizure of her vehicle under 42 U.S.C. § 1983

   and state conversion grounds, seeking declaratory and injunctive relief. 337 F.3d at 576-77. The

   Sixth Circuit affirmed the district court’s dismissal of Loch’s federal claims pursuant to Younger,

   “given the pendency of the state proceedings.” Id. at 579. Similarly here, Plaintiffs seek declaratory

   judgments related to Tennessee forfeiture laws while the underlying state case is in progress. As

   the Sixth Circuit found in Loch, Tennessee’s “interest in its forfeiture laws is directly correlated

   with its interest in the enforcement of the criminal laws.” Id.; see also State v. Gibbons, 698 F.

   App’x 307, 309 (6th Cir. 2017).

          Finally, Plaintiffs have not shown why they could not have raised the constitutional claims

   in state court. See Moore v. Sims, 442 U.S. 415, 425-26, 432 (1979) (placing the burden on the

   plaintiff to show that state law bars constitutional claims). In fact, the Tennessee Uniform

   Administrative Procedures Act specifically allows that upon review by the chancery court, the

   court may reverse or modify the ALJ decision if the findings are “in violation of constitutional or

   statutory provisions.” Tenn. Code Ann. § 4-5-322(h); see also Watts v. Burkhart, 854 F.2d 839,

   847 (6th Cir. 1988) (citing § 4-5-322(h), the Court found that “the statute governing the scope of

   review expressly contemplates that a petitioner will be afforded the opportunity to raise

   constitutional issues” and found that the Younger doctrine applied).

          For the reasons stated above, the Younger abstention doctrine applies, and the Court will

   abstain from hearing Plaintiffs’ claims at this time.

                                                      6

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 6 of 7 PageID #: 979
   IV.   Conclusion

         For the reasons stated above, the State Defendants’ Motion to Dismiss [Doc. 96] and the

   County Defendants’ Motion to Dismiss [Doc. 107] are GRANTED. This case is DISMISSED

   without prejudice.

         SO ORDERED:




                                             s/ Clifton L. Corker
                                             United States District Judge




                                                7

Case 3:17-cv-00448-DCLC-HBG Document 116 Filed 03/25/21 Page 7 of 7 PageID #: 980
